In re: Roy Thomas applying for writs of certiorari, mandamus and prohibition.
The application is denied. Since this case grew out of the enforcement of a judgment which would be appealable to the Court of Appeal, First Circuit, that Court has general supervisory jurisdiction of the matter under the provisions of Sec. 29 of Art. 7 of the Constitution as amended, LSA, and application should first he made to that Court and all remedies exhausted there before invoking our supervisory jurisdiction. See our per curiam in Moity v. Mahfouz, 242 La. 625, 137 So.2d 514.